Citation Nr: 0102384	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, left knee, claimed as secondary to the veteran's 
service-connected arthrotomy, right knee, with residuals of 
traumatic arthritis.

2.  Entitlement to service connection for a left hip 
condition, claimed as secondary to the veteran's service-
connected arthrotomy, right knee, with residuals of traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied, as not well grounded, the 
veteran's claims of entitlement to service connection for 
degenerative joint disease of the left knee and a left hip 
condition, each asserted as secondary to his service-
connected arthrotomy, right knee, with residuals of traumatic 
arthritis (right knee disability).  The veteran perfected a 
timely appeal of this determination to the Board.


REMAND

The veteran essentially maintains that his service-connected 
right knee disability has caused or aggravated his left knee 
degenerative joint disease and left hip conditions.  In 
support, he asserts that he has altered his gait to 
compensate for the service-connected disability.  As such, 
the veteran contends that service connection is warranted for 
his left knee and left hip conditions.  In addition, in 
written argument, his representative points to the severity 
of the veteran's right knee disability; however, he 
acknowledges that there was no medical evidence of record 
linking either disability to the service-connected condition 
and requested that the case be remanded to afford the veteran 
a VA examination "for the sole purpose of determining 
whether there is an etiological relationship."  For the 
reasons set forth below, the Board agrees that this matter 
must be remanded to obtain such an opinion.

As noted in the introduction, in June 1999 the RO denied both 
of these claims on the basis that they were not well 
grounded.  Since that time, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Further, the record reveals that the veteran has been 
receiving regular VA medical care at the Syracuse, New York, 
VA Medical Center.  VA treatment records, however, dated 
subsequent to December 1998, are not of record.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, these outstanding 
treatment records might be particularly probative because 
they may include medical evidence that might be determinative 
of the disposition of these claims.

In addition, a review of the record shows that service 
connection has been in effect for residuals of a left knee 
contusion, which has been rated as noncompensably disabling 
since June 15, 1946.  It is thus unclear to the Board whether 
the veteran's left knee degenerative joint disease is related 
to the service-connected left knee disability.  As such, on 
remand, the RO must also consider this basis of entitlement.

In sum, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that these claims must be remanded for further 
development, to include obtaining either a medical opinion 
from a VA examiner, subsequent to his or her review of the 
record, or, if necessary, following a physical examination, 
as to whether it is at least as likely as not that the 
veteran suffers from degenerative joint disease of the left 
knee and/or a left hip condition that was caused or 
aggravated by his service-connected right knee disability.  
See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  In addition, with 
respect to his left knee claim, the examiner should also 
opine as to whether it is at least as likely as not that he 
has degenerative joint disease of the left knee as a result 
of his service-connected left knee contusion.  See Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any left knee or left hip 
problems from any facility or source 
identified by the veteran.  This should 
specifically include any outstanding 
records of the veteran's pertinent 
treatment from the Syracuse, New York, VA 
Medical Center.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
and, if in the opinion of that examiner a 
physical examination is necessary, an 
appropriate VA examination.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  It is imperative that the 
physician who is designated to examine 
the veteran and/or his claims folder 
review the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's left knee degenerative 
joint disease and/or left hip condition 
was caused or chronically worsened by the 
veteran's service-connected right knee 
disability.  In addition, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's degenerative joint disease of 
the left knee is related to his service-
connected residuals of a left knee 
contusion.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claims must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


